DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections

Claims 11 and 25 is/are objected to because of the following informalities: “one or more non-leaf node” (line 3 of claim 11 and line 4 of claim 25) is not in plural form.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 4-13 and 18-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites the limitation "the data" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim(s). Such that, “the data” term within claim 4 refers to one of several data limitations of its parent claim(s), wherein claim 1 recites “data elements” (line 9 of claim 1), “data representing each representation” (line 9 of claim 1), and “data indicative of a resolution” (line 16 of claim 1). The Examiner notices the manner in which the claim(s) is/are presented, and for purposes for examination will interpret "… using the data …" to be "… using
Claim 5 recites the limitation "the data" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim(s). Such that, “the data” term within claim 5 refers to one of several data limitations of its parent claim(s), wherein claim 1 recites “data elements” (line 9 of claim 1), “data representing each representation” (line 9 of claim 1), and “data indicative of a resolution” (line 16 of claim 1) as well as claim 4 reciting “data” limitations. The Examiner notices the manner in which the claim(s) is/are presented, and for purposes for examination will interpret "… using the data …" to be "… using
 fidelity representation …”
Claim 6 recites the limitation "the data" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim(s). Such that, “the data” term within claim 6 refers to one of several data limitations of its parent claim(s), wherein claim 1 recites “data elements” (line 9 of claim 1), “data representing each representation” (line 9 of claim 1), and “data indicative of a resolution” (line 16 of claim 1) as well as claim 4 reciting “data” limitations. The Examiner notices the manner in which the claim(s) is/are presented, and for purposes for examination will interpret "… using the data …" to be "… using
Claim 6 recites the limitation "the selected representation" in line 5.  There is insufficient antecedent basis for this limitation in the claim(s). Such that, “the selected representation” term within claim 6 refers to one of several selected representation limitations, wherein claim 4 recites “select a representation” (line 3 of claim 4) as well as claim 6’s reciting “select one of a lossless representation … and a lossy representation” limitations. The Examiner notices the manner in which the claim(s) is/are presented,  lossless or lossy representation …”
Claim 9 recites the limitation "the representation" in line 3.  There is insufficient antecedent basis for this limitation in the claim(s). Such that, “the representation” term within claim 9 refers to one of several selected representation limitations, wherein claim 1 recites “generating a respective representation” (line 8 of claim 1), claim 4 recites “select a representation” (line 3 of claim 4), and claim 9’s reciting “a tree representation” (line 2 of claim 9) limitations. The Examiner notices the manner in which the claim(s) is/are presented, and for purposes for examination will interpret "… the representation …” to be "… the tree representation …”
Appropriate correction is required.
Claims 18-20 and 23 are also rejected based on similarly reasons as addressed above, respectively.  
Appropriate correction is required.


	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claim(s) 15, 16, 18-28, 1, 2, and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastani et al., US PGPUB No. 20190019315 A1, hereinafter Bastani, and further in view of Nystad et al., US PGPUB No. 20130195352 A1, hereinafter Nystad.
	
Regarding claim 15, Bastani discloses a data processing system (Bastani; a video processing and display system (i.e. data processing system) [¶ 0015-0016], as illustrated within Fig. 1) comprising:
encoding circuitry operable to encode arrays of data elements (Bastani; the video processing and display system (i.e. data processing system), as addressed above, comprises encoder (i.e. encoding circuitry) operable to encode frames of pixel values (i.e. arrays of data elements, buffer(s) of pixel values) [¶ 0014-0015]; moreover, pixel values of an array/frame represented in one or more frame buffers [¶ 0016-0018]); 
decoding circuitry operable to decode encoded versions of arrays of data elements (Bastani; the video processing and display system (i.e. data processing system), as addressed above, comprises decoder (i.e. decoding circuitry) operable to decode encoded versions of frames (i.e. arrays of data elements, buffer(s) of pixel values) [¶ 0015, ¶ 0019-0020, and ¶ 0026]); and 
Bastani; the video processing and display system (i.e. data processing system), as addressed above, comprises display (i.e. consumer circuitry) operable to use frames (i.e. arrays of data elements, buffer(s) of pixel values) [¶ 0019-0020]; moreover, HDM operable to use pixel values [¶ 0021-0023]); 
wherein: 
the encoding circuitry is configured to encode an array of data elements so as to produce an encoded version of the array of data elements (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to encode a frame (i.e. array of data elements, buffer(s) of pixel values) so as to produce an encoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) [¶ 0014-0015 and ¶ 0017], as depicted within Fig. 1; wherein, GPU is configured to perform the encoding function (of the encoder) corresponding to encoding circuitry [¶ 0015]) by: 
dividing the array of data elements into plural separate blocks (Bastani; the encoder and/or GPU (i.e. encoding circuitry, GPU as an encoder) is configured to encode, as addressed above, by implicitly separated/dividing the frame (i.e. array of data elements, buffer(s) of pixel values) into plural separate regions/blocks (i.e. foveated rendering) [¶ 0015-0016]; moreover, a frame rendered using foveated rendering [¶ 0027-0028], as illustrated within Fig. 4; wherein, a region/block is associated with a height and width of one or more pixels and represents regions (of high and low –acuity) [¶ 0029-0032]), generating a respective representation for representing each different block that the array of data elements is divided into (Bastani; the encoder and/or GPU (i.e. encoding circuitry, GPU as an encoder) is configured to encode, as addressed above, by generating a respective (high or low –acuity) representation for representing each different region/block that the frame (i.e. array of data elements, buffer(s) of pixel values) is divided into [¶ 0029-0032], as illustrated within Fig. 5 and Fig. 6; moreover, generating values of pixels representative of high and low –acuity regions representative of a frame and further generating concatenated data-structures representative of the high and low –acuity regions [¶ 0015-0017]; and moreover, interlacing data-structures representative of concatenated data-structures [¶ 0018]), and generating data representing each representation so as to represent the array of data elements as an encoded version of the array of data elements (Bastani; the encoder and/or GPU (i.e. encoding circuitry, GPU as an encoder) is configured to encode, as addressed above, by generating data representing each (high or low –acuity) representation so as to represent the frame (i.e. array of data elements, buffer(s) of pixel values)  as an encoded version of the array of data elements [¶ 0015 and ¶ 0017-0018]; moreover, concatenated data-structures representative of the high and low –acuity regions [¶ 0029-0032] in relation with foveated rendering [¶ 0027-0028]); 
the decoding circuitry is configured to decode at least part of the encoded version of the array of data elements to produce a decoded version of the array of data elements (Bastani; the decoder (i.e. decoding circuitry) is configured to decode at least part of the encoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) to produce a decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) [¶ 0015 and ¶ 0019], as depicted within Fig. 1); and
the consumer circuitry is configured to use at least part of the decoded version of the array of data elements (Bastani; the display (i.e. consumer circuitry) is configured to use at least part of the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) [¶ 0019-0020]); and
wherein:
the data processing system is configured to provide to the encoding circuitry data indicative of a resolution that is to be used by the consumer circuitry for at least one region of the array of data elements (Bastani; the video processing and display system (i.e. data processing system), as addressed above, is configured to provide to the encoder and/or GPU (i.e. encoding circuitry) data indicative of a acuity/resolution  [¶ 0017-0018] that is to be used by the display (i.e. consumer circuitry) for at least one region of the frame (i.e. array of data elements, buffer(s) of pixel values) [¶ 0019-0020 and ¶ 0023], as illustrated within Fig. 1; moreover, the acuity of pixels corresponds to a resolution [¶ 0020, ¶ 0023, and ¶ 0028]); and
the encoding circuitry is configured to use the data indicative of the resolution that is to be used by the consumer circuitry to control the generation of the representation for representing at least one block that the array of data elements is divided into (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data indicative of the acuity/resolution [¶ 0017-0018 and ¶ 0027-0028] that is to be used by the display (i.e. consumer circuitry) to control the generation of the (high or low –acuity) representation [¶ 0019-0020 and ¶ 0022-0023] for representing at least one region/block that the frame (i.e. array of data elements, buffer(s) of pixel values) is divided into [¶ 0029-0032]).  
	Bastani fails to explicitly disclose dividing the array of data elements into plural separate blocks.
However, Nystad teaches dividing the array of data elements into plural separate blocks (Nystad; dividing the array of data elements into plural separate blocks [¶ 0302-0304], as illustrated within Fig. 1; moreover, establishing a data quadtree [¶ 0305-0307] from an array of data values/elements [¶ 0300-0301]), generating a respective representation for representing each different block that the array of data Nystad; generating a quadtree (i.e. respective representation) for representing each different block that the array of data elements is divided into [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, such that parent and child nodes represent a data relationship [¶ 0319-0321]), and generating data representing each representation so as to represent the array of data elements as an encoded version of the array of data elements (Nystad; generating data representing each tree-structure (i.e. representation) so as to represent the array of data elements as an encoded version of the array of data elements [¶ 0315-0317]; moreover, generating data representing each representation  corresponds to parent and child nodes representing a data relationship [¶ 0319-0321], as illustrated within Fig. 2).
Bastani and Nystad are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani, to incorporate dividing the array of data elements into plural separate blocks, generating a respective representation for representing each different block that the array of data elements is divided into, and generating data representing each representation so as to represent the array of data elements as an encoded version of the array of data elements (as taught by Nystad), in order to provide an improved imaging that reduces the burden on Nystad; [¶ 0004-0007]).

Regarding claim 16, Bastani in view of Nystad further discloses the data processing system of claim 15, wherein the consumer circuitry comprises a display controller operable to provide the decoded version of the array of data elements to a display for display (Bastani; the display (i.e. consumer circuitry) comprises a display controller operable to provide the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) to a display for display [¶ 0019-0020]; moreover, displaying the image data of the video processing and display system via a display [¶ 0021-0022]).

Regarding claim 18, Bastani in view of Nystad further discloses the data processing system of claim 15, wherein the encoding circuitry is configured to use the data to control the generation of the representation for representing the at least one block (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data to control the generation of the (high or low –acuity) representation for representing the at least one region/block [¶ 0029-0032]; moreover, the encoder and/or GPU is configured to use the data indicative of the acuity/resolution [¶ 0017-0018 and ¶ 0027-0028]) by: 
using the data to select a representation for representing the at least one block from a plurality of representations (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data to control the generation of the (high or low –acuity) representation, as addressed above, by using the data to determine/select a (high or low –acuity) representation for representing the at least one region/block from a plurality of (high or low –acuity) representations [¶ 0029-0032], as depicted within Fig. 5 and Fig. 6; moreover, using the data indicative of the acuity/resolution [¶ 0017-0018 and ¶ 0027-0028]), and generating the selected representation for representing the at least one block (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data to control the generation of the (high or low –acuity) representation, as addressed above, by generating the determined/selected (high or low –acuity) representation for representing the at least one region/block [¶ 0029-0032]).

Regarding claim 19, Bastani in view of Nystad further discloses the data processing system of claim 18, wherein the encoding circuitry is configured to use the data to control the generation of the representation for representing the at least one block (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data to control the generation of the (high or low –acuity) representation for representing the at least one region/block [¶ 0029-0032]; moreover, the encoder and/or GPU is configured to use the data indicative of the acuity/resolution [¶ 0017-0018 and ¶ 0027-0028]) by: 
using the data to select one of a higher fidelity representation for representing the at least one block and a lower fidelity representation for representing the at least one block (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data to control the generation of the (high or low –acuity) representation, as addressed above, by using the data to determine/select one or a higher acuity (i.e. fidelity, accuracy, preciseness, precision) representation for representing the at least one region/block and a lower acuity (i.e. fidelity, accuracy, preciseness, precision) representation for at least one region/block [¶ 0029-0032], as depicted within Fig. 5 and Fig. 6; moreover, using the data indicative of the acuity/resolution [¶ 0017-0018 and ¶ 0027-0028]), and generating the selected representation for representing the at least one block (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data to control the generation of the (high or low –acuity) representation, as addressed above, by generating the determined/selected (high or low –acuity) representation for representing the at least one region/block [¶ 0029-0032]).  

Regarding claim 20, Bastani in view of Nystad further discloses the data processing system of claim 18, wherein the encoding circuitry is configured to use the data to control the generation of the representation for representing the at least one block (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data to control the generation of the (high or low –acuity) representation for representing the at least one region/block [¶ 0029-0032]; moreover, the encoder and/or GPU is configured to use the data indicative of the acuity/resolution [¶ 0017-0018 and ¶ 0027-0028]) by: 
using the data (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data to control the generation of the (high or low –acuity) representation, as addressed above, by using the data [¶ 0029-0032] in relation with display stream compression (DSC) associated with a lossless method [¶ 0002, ¶ 0015, and ¶ 0017-0018]; moreover, using the data indicative of the acuity/resolution [¶ 0017-0018 and ¶ 0027-0028]), and generating the selected representation for representing the at least one block (Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data to control the generation of the (high or low –acuity) representation, as addressed above, by generating the determined/selected (high or low –acuity) representation for representing the at least one region/block [¶ 0029-0032]).
Nystad further teaches using the data to select one of a lossless representation for representing the at least one block and a lossy representation for representing the at least one block (Nystad; using the data to select one of a lossless representation for representing the at least one block and a lossy representation for representing the at least one block [¶ 0068-0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad, to incorporate using the data to select one of a lossless representation for representing the at least one block and a lossy representation for representing the at least one block (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 21, Bastani in view of Nystad further discloses the data processing system of claim 18, one or more of the plurality of representations (Bastani; one or more of the plurality of (high or low –acuity) representations for representing a region/block [¶ 0029-0032], as depicted within Fig. 5 and Fig. 6; associated with one or more frames (i.e. array(s) of data elements, buffer(s) of pixel values) [¶ 0015 and ¶ 0027-0028]).
Nystad further teaches wherein one or more of the plurality of representations comprises a tree representation for representing a block that the array of data elements is divided into (Nystad; one or more of the plurality of tree-structures/representations comprises a tree representation for representing a block that the array of data elements is divided into [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad, to incorporate wherein one or more of the plurality of representations comprises a tree representation for representing a block that the array of data elements is divided into (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 22, Bastani in view of Nystad further discloses the data processing system of claims 18, one or more of the plurality of representations (Bastani; one or more of the plurality of (high or low –acuity) representations for representing a region/block [¶ 0029-0032], as depicted within Fig. 5 and Fig. 6; associated with one or more frames (i.e. array(s) of data elements, buffer(s) of pixel values) [¶ 0015 and ¶ 0027-0028]). 
Nystad further teaches wherein one or more of the plurality of representations comprises a truncated tree representation for representing a block that the array of data elements is divided into (Nystad; one or more of the plurality of tree-structures/representations comprises a truncated/reduced tree representation for representing a block that the array of data elements is divided into [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship using a reduced/truncated tree representation [¶ 0319-0322]; moreover, performing one or more processing passes [¶ 0309-0311]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad, to incorporate one or more of the plurality of representations comprises a truncated tree representation for representing a block that the array of data elements is divided into (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 23, Bastani in view of Nystad further discloses the data processing system of claim 18, one or more of the plurality of representations (Bastani; one or more of the plurality of (high or low –acuity) representations for representing a region/block [¶ 0029-0032], as depicted within Fig. 5 and Fig. 6; associated with one or more frames (i.e. array(s) of data elements, buffer(s) of pixel values) [¶ 0015 and ¶ 0027-0028]).
Nystad further teaches wherein one or more of the plurality of representations comprises a tree representation for representing a block that the array of data elements is divided into (Nystad; one or more of the plurality of tree-structures/representations comprises a tree representation for representing a block that the array of data elements is divided into [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]), wherein the representation includes at least one indication associated with a node of the tree indicating that the node is a copy of another node (Nystad; the tree representation includes at least one indication associated with a node of the tree indicating that the node is a copy of another node [¶ 0314-0317], as illustrated within Fig. 2; moreover, as depicted within Fig. 2 a child node represents a copy of a parent node (e.g. a root node with at least one child node) [¶ 0320-0322]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad, to incorporate wherein one or more of the plurality of representations comprises a tree representation for representing a block that the array of data elements is divided into, wherein the representation includes at least one indication associated with a node of the tree indicating that the node is a copy of another node (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 24, Bastani in view of Nystad further discloses the data processing system of claim 18, one or more of the plurality of representations (Bastani; one or more of the plurality of (high or low –acuity) representations for representing a region/block [¶ 0029-0032], as depicted within Fig. 5 and Fig. 6; associated with one or more frames (i.e. array(s) of data elements, buffer(s) of pixel values) [¶ 0015 and ¶ 0027-0028]); and the encoding circuitry (Bastani; the encoder and/or GPU (i.e. encoding circuitry) [¶ 0015]).
Nystad further discloses wherein one or more of the plurality of representations comprises a tree representation for representing a block that the array of data elements is divided into (Nystad; one or more of the plurality of tree-structures/representations comprises a tree representation for representing a block that the array of data elements is divided into [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]), and wherein the encoding is configured to generate the tree representation (Nystad; encoding is configured to generate the tree representation [¶ 0304-0305, ¶ 0309-0311, and ¶ 0319]; moreover, data processing associated with reduction/minimizing [¶ 0315-0317 and ¶ 0322]) by: 
determining data values to be associated with each node of the tree representation (Nystad; encoding is configured to generate the tree representation, as addressed above, by determining data values to be associated with each node of the tree representation [¶ 0304-0305, ¶ 0309-0311, and ¶ 0319]; moreover, data processing associated with data value manipulation [¶ 0315-0317 and ¶ 0322]) by: 
setting, in a first processing pass, each leaf node in the tree to the value that the tree is to indicate for the data element in the data array to be encoded that the leaf node represents (Nystad; determining data values to be associated with each node of the tree representation, as addressed above, by setting each leaf node in the tree to the value that the tree is to indicate for the data element in the data array to be encoded that the leaf node represents in a 1st processing pass [¶ 0304-0305, ¶ 0309-0311, and ¶ 03015-0317], as illustrated within Fig. 2), and each non-leaf node in the tree to the value of one of its child nodes (Nystad; setting each non-leaf node in the tree to the value of one of its child nodes [¶ 0304-0305, ¶ 0309-0311, and ¶ 03015-0317], as illustrated within Fig. 2); 
in a second processing pass, subtracting from each node the value of its parent node (Nystad; determining data values to be associated with each node of the tree representation, as addressed above, by subtracting from each node the value of its parent node in a 2nd processing pass [¶ 0304-0305, ¶ 0309-0311, and ¶ 03015-0317], as illustrated within Fig. 2); and 
then reducing one or more of the resulting values so as to determine the data values to be associated with each node of the tree representation (Nystad; determining data values to be associated with each node of the tree representation, as addressed above, by then reducing one or more of the resulting values so as to determine the data values to be associated with each node of the tree representation [¶ 0320-0322], as illustrated within Fig. 2; moreover, data processing associated with reduction/minimization [¶ 0315-0317]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad, to incorporate wherein one or more of the plurality of representations comprises a tree representation for representing a block that the array of data elements is divided into, and wherein the encoding is configured to generate the tree representation by: determining data values to be associated with each node of the tree representation by: setting, in a first processing pass, each leaf node in the tree to the value that the tree is to indicate for the data element in the data array to be encoded that the leaf node represents, and each non-leaf node in the tree to the value of one of its child nodes; in a second processing pass, subtracting from each node the value of its parent node; and then reducing one or more of the resulting values so as to determine the data values to be associated with each node of the tree representation (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 25, Bastani in view of Nystad further discloses the data processing system of claim 18, one or more of the plurality of representations (Bastani; one or more of the plurality of (high or low –acuity) representations for representing a region/block [¶ 0029-0032], as depicted within Fig. 5 and Fig. 6; associated with one or more frames (i.e. array(s) of data elements, buffer(s) of pixel values) [¶ 0015 and ¶ 0027-0028]); and the encoding circuitry (Bastani; the encoder and/or GPU (i.e. encoding circuitry) [¶ 0015]).
Nystad further teaches wherein one or more of the plurality of representations comprises a tree representation for representing a block that the array of data elements is divided into (Nystad; one or more of the plurality of tree-structures/representations comprises a tree representation for representing a block that the array of data elements is divided into [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]), and wherein the encoding is configured to generate the tree representation by setting one or more non-leaf node in the tree to the average value of its child nodes (Nystad; the encoding is configured to generate the tree representation by setting one or more parent and/or root (non-leaf) nodes [¶ 0315-0317] in the tree to the common (i.e. average, mean) value of its child nodes [¶ 0320-0322], as illustrated within Fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad, to incorporate wherein one or more of the plurality of representations comprises a tree representation for representing a block that the array of data elements is divided into, and wherein the encoding is configured to generate the tree as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 26, Bastani in view of Nystad further discloses the data processing system of claim 18, one or more of the plurality of representations (Bastani; one or more of the plurality of (high or low –acuity) representations for representing a region/block [¶ 0029-0032], as depicted within Fig. 5 and Fig. 6; associated with one or more frames (i.e. array(s) of data elements, buffer(s) of pixel values) [¶ 0015 and ¶ 0027-0028]); and the encoding circuitry (Bastani; the encoder and/or GPU (i.e. encoding circuitry) [¶ 0015]).
Nystad further teaches wherein one or more of the plurality of representations comprises a tree representation for representing a block that the array of data elements is divided into (Nystad; one or more of the plurality of tree-structures/representations comprises a tree representation for representing a block that the array of data elements is divided into [¶ 0304-0307]; moreover, quadtree of nodes representing one or more blocks of data elements [¶ 0315-0317], as illustrated within Fig. 2, wherein parent and child nodes represent a data relationship [¶ 0319-0321]), and wherein the encoding is configured to generate the tree representation by filtering the array of data elements (Nystad; the encoding is configured to generate the tree representation by separating/filtering the array of data elements [¶ 0318]).
Bastani as modified by Nystad, to incorporate wherein one or more of the plurality of representations comprises a tree representation for representing a block that the array of data elements is divided into, and wherein the encoding is configured to generate the tree representation by filtering the array of data elements (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 27, Bastani in view of Nystad further discloses the data processing system of claim 18, one or more of the plurality of representations (Bastani; one or more of the plurality of (high or low –acuity) representations for representing a region/block [¶ 0029-0032], as depicted within Fig. 5 and Fig. 6; associated with one or more frames (i.e. array(s) of data elements, buffer(s) of pixel values) [¶ 0015 and ¶ 0027-0028]).
Nystad further teaches one or more of the plurality of representations comprises a representation for representing a block in which a single data value represents plural data elements of the block (Nystad; one or more of the plurality of tree-structures/representations comprises a representation for representing a block in which a parent node (i.e. single data value) represents plural data elements of the block [¶ 0304-0305, ¶ 0309-0311, and ¶ 03015-0317], as illustrated within Fig. 2; wherein, a common/minimum value is shared amongst the children nodes corresponding to a single data value [¶ 0320-0322]).
Bastani as modified by Nystad, to incorporate one or more of the plurality of representations comprises a representation for representing a block in which a single data value represents plural data elements of the block (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).

Regarding claim 28, the rejection of claim 28 is addressed within the rejection of claim 15, due to the similarities claim 28 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 28; however, the subject matter/limitations not addressed by claim 15 is/are addressed below.
Bastani discloses wherein the data processing system is configured to provide to the encoding circuitry data indicative of a resolution at which at least one region of the array of data elements is to be used (Bastani; the video processing and display system (i.e. data processing system), as addressed with claim 15, is configured to provide to the encoder and/or GPU (i.e. encoding circuitry) data indicative of a acuity/resolution [¶ 0017-0018] at which at least one region of the frame (i.e. array of data elements, buffer(s) of pixel values) is to be used [¶ 0019-0020 and ¶ 0023], as illustrated within Fig. 1; moreover, the acuity of pixels corresponds to a resolution [¶ 0020, ¶ 0023, and ¶ 0028]); and 
the encoding circuitry is configured to use the data indicative of the resolution at which at least one region of the array of data elements is to be used to control the Bastani; the encoder and/or GPU (i.e. encoding circuitry) is configured to use the data indicative of the acuity/resolution [¶ 0017-0018 and ¶ 0027-0028] at which at least one region of the array of data elements is to be used to control the generation of the (high or low –acuity) representation [¶ 0019-0020 and ¶ 0022-0023] for representing at least one region/block that the frame (i.e. array of data elements, buffer(s) of pixel values) is divided into [¶ 0029-0032]).  
(further refer to the rejection of claim 15)

Regarding claim 29, the rejection of claim 29 is addressed within the rejection of claim 15, due to the similarities claim 29 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 29; however, the subject matter/limitations not addressed by claim 15 is/are addressed below.
Bastani discloses a computer readable storage medium storing computer software code which when executing on a processor performs a method of operating a data processing system (Bastani; a computer readable storage medium storing computer software code which when executing on a processor performs a method [¶ 0046-0047] of operating a video processing and display system (i.e. data processing system) [¶ 0015-0016], as illustrated within Fig. 1).

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 15, due to the similarities claim 1 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 1.

Regarding claim 2, Bastani in view of Nystad further discloses the method of claim 1, wherein: 
the consumer circuitry comprises a display controller operable to provide the decoded version of the array of data elements to a display for display (Bastani; the display (i.e. consumer circuitry) comprises a display controller operable to provide the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) to a display for display [¶ 0019-0020]; moreover, displaying the image data of the video processing and display system via a display [¶ 0021-0022]); and 
using the decoded version of the array of data elements comprises the display controller providing the decoded version of the array of data elements to the display for display (Bastani; using the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) comprises the display controller providing the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) to the display for display [¶ 0015, ¶ 0019-0020, and ¶ 0026]; moreover, displaying the image data of the video processing and display system via a display [¶ 0021-0022]).  

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 18, due to the similarities claim 4 and claim 18 share, therefore refer to the rejection of claim 18 regarding the rejection of claim 4.

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 19, due to the similarities claim 5 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 5.

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 20, due to the similarities claim 6 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 21, due to the similarities claim 7 and claim 21 share, therefore refer to the rejection of claim 21 regarding the rejection of claim 7.

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 22, due to the similarities claim 8 and claim 22 share, therefore refer to the rejection of claim 22 regarding the rejection of claim 8.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 23, due to the similarities claim 9 and claim 23 share, therefore refer to the rejection of claim 23 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 24, due to the similarities claim 10 and claim 24 share, therefore refer to the rejection of claim 24 regarding the rejection of claim 10.

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 25, due to the similarities claim 11 and claim 25 share, therefore refer to the rejection of claim 25 regarding the rejection of claim 11.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 26, due to the similarities claim 12 and claim 26 share, therefore refer to the rejection of claim 26 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 27, due to the similarities claim 13 and claim 27 share, therefore refer to the rejection of claim 27 regarding the rejection of claim 13.

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 28, due to the similarities claim 14 and claim 28 share, therefore refer to the rejection of claim 28 regarding the rejection of claim 14.


  
Claim(s) 17 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bastani in view of Nystad as applied to claim(s) 15 and 1 above, and further in view of Wang, US PGPUB No. 20200066234 A1, hereinafter Wang.

Regarding claim 17, Bastani in view of Nystad further discloses the data processing system of claim 15, wherein the consumer circuitry comprises a processing unit (Bastani; the display (i.e. consumer circuitry) [¶ 0019-0020] comprises a processing unit [¶ 0026]; moreover, HDM operable to use pixel values [¶ 0021-0023]).
 Bastani as modified by Nystad fails to disclose wherein the consumer circuitry comprises a graphics processing unit.
However, wherein the consumer circuitry comprises a graphics processing unit (Wang; the display device (i.e. consumer circuitry) comprises a GPU [¶ 0058 and ¶ 0069-0070], as depicted within Fig. 2 and Fig. 3).
Bastani in view of Nystad and Wang are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad, to incorporate the consumer circuitry comprises a graphics processing unit (as taught by Wang), in order to provide an improved imaging that reduces processing Wang; [¶ 0004-0005, ¶ 0008, and ¶ 0013]).

Regarding claim 3, Bastani in view of Nystad further discloses the method of claim 1, wherein: 
the consumer circuitry comprises a processing unit (Bastani; the display (i.e. consumer circuitry) [¶ 0019-0020] comprises a processing unit [¶ 0026]; moreover, HDM operable to use pixel values [¶ 0021-0023]); and
using the decoded version of the array of data elements comprises the processing unit using the decoded version of the array of data elements when rendering an image for display (Bastani; using the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) comprises the processing unit using the decoded version of the frame (i.e. array of data elements, buffer(s) of pixel values) when rendering an image for display [¶ 0015, ¶ 0019-0020, and ¶ 0026]; moreover, HDM operable to use pixel values [¶ 0021-0023]).  
Nystad further teaches using the decoded version of the array of data elements comprises the graphics processing unit using the decoded version of the array of data elements when rendering an image for display (Nystad; using the decoded version of the array of data elements [¶ 0281-0282 and ¶ 0302] comprises the GPU using the decoded version of the array of data elements when rendering an image for display [¶ 0436-0438, ¶ 0447, and ¶ 0451]; moreover, decoding in relation with a quadtree [¶ 0329]).
Bastani as modified by Nystad, to incorporate using the decoded version of the array of data elements comprises the graphics processing unit using the decoded version of the array of data elements when rendering an image for display (as taught by Nystad), in order to provide an improved imaging that reduces the burden on storage and bandwidth associated with mobile and handheld devices (Nystad; [¶ 0004-0007]).
Bastani as modified by Nystad fails to disclose wherein the consumer circuitry comprises a graphics processing unit. 
However, Wang teaches wherein :
the consumer circuitry comprises a graphics processing unit (Wang; the display device (i.e. consumer circuitry) comprises a GPU [¶ 0058 and ¶ 0069-0070], as depicted within Fig. 2 and Fig. 3); and
using the graphics processing unit when rendering an image for display (Wang; using the graphics processing unit when rendering an image for display [¶ 0062]).
Bastani in view of Nystad and Wang are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Bastani as modified by Nystad, to incorporate wherein: the consumer circuitry comprises a graphics processing unit; and using the graphics processing unit when rendering an image for display (as taught by Wang), in order to provide an improved imaging that reduces processing time associated with image rendering for a display device (Wang; [¶ 0004-0005, ¶ 0008, and ¶ 0013]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616